UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1624


In re:   WILLIAM DOUGLAS HAMPTON,

                Petitioner.


   On Petition for Writ of Mandamus.        (1:15-cv-00464-CMH-TCB)


Submitted:   September 29, 2016              Decided:   October 3, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


William Douglas Hampton, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     William Douglas Hampton petitions for a writ of mandamus,

alleging that the district court has failed to comply with this

court’s mandate to transfer several motions to the docket of his

pending declaratory judgment action.             He seeks an order from

this court directing the district court to act.                Our review of

the district court’s docket reveals that the district court has

complied with the directions of our mandate.               See Hampton v.

Fed. Corr. Complex Petersburg, No. 1:15-cv-00318-CMH-TCB (E.D.

Va. Apr. 6, 2016).       Accordingly, because the district court has

already taken the action Hampton requests, we deny the mandamus

petition as moot.        We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented    in   the

materials     before   this   court   and   argument   would   not   aid   the

decisional process.



                                                           PETITION DENIED




                                       2